PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/245,900
Filing Date: 11 Jan 2019
Appellant(s): Kondrk, Jason, R.



__________________
Quincy J. Harrison
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/07/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (WO 2016/208470, see English equivalent US PG Pub. 2018/0180338).
Regarding claim 13, Honda discloses a method of operating a refrigeration cycle comprising the steps of: conditioning a compartment (compartment made up of rooms A and B separate from outdoor unit 2) with a refrigeration circuit (including pipes 5, 6) to a first temperature (under normal operation, cycle would operate and condition compartment of rooms A and B to a first temperature; paragraphs 80-82), wherein the refrigeration circuit includes a compressor (22), a condenser (24), an expansion valve (25) upstream of a first evaporator (42a) and a second evaporator (42b), wherein the 
Regarding claim 16, Honda discloses the method of claim 13, including detecting a refrigerant leak in a second enclosure (Room B) including the second evaporator (42b) with a second refrigerant sensor (9b) located in the second enclosure (Room B).
Regarding claim 17, Honda discloses the method of claim 16, including isolating the second evaporator (42b) from the refrigerant circuit by closing a second evaporator inlet shut-off valve (7b) and a second evaporator outlet shut-off valve (8b).
Regarding claim 19, Honda discloses the method of claim 13, wherein the first refrigerant sensor (9a) identifies the presence of refrigerant in the atmosphere (atmosphere within Room A) of the first enclosure (Room A; paragraph 128).
Regarding claim 20, Honda discloses the method of claim 13, including providing equal amounts of conditioning with the first evaporator and the second evaporator to the compartment (Figs. 8 and 10 show a plurality of identical units that would be providing equal amounts of conditioning with the first evaporator and the second evaporator to the compartment).
Regarding claim 21, Honda discloses the method of claim 16, wherein the first enclosure (Room A) and the second enclosure (Room B) are located in the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (WO 2016/208470, see English equivalent US PG Pub. 2018/0180338) in view of Takizawa (US PG Pub. 2019/0011154).
Regarding claim 1, Honda discloses a refrigeration system comprising: a refrigeration circuit (circuit including pipes 5, 6) associated with an enclosure (outdoor unit 2) including a compressor (22), a condenser (24), an expansion valve (25) upstream of a first evaporator (42a) and a second evaporator (42b), wherein the first 
Honda does not explicitly teach the refrigeration system is used as a transportation refrigeration system including a compartment to be conditioned.
Takizawa discloses refrigeration systems are well known to be mounted to vehicles to form a transportation refrigeration system including a compartment to be conditioned (compartment including spaces within chambers 11, 12, Fig. 1) that provides air conditioning to the containers mounted on the vehicle (paragraph 4). One of ordinary skill in the art could have easily applied the refrigeration system of Honda to be used on a vehicle including a compartment to be conditioned to allow for mobile cooling and expected results. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration system of Honda to be a transportation refrigeration system having a compartment to be conditioned taught by Takizawa in order to provide a more versatile and mobile refrigeration system. 

Regarding claim 3, Honda as modified discloses the transportation refrigeration system of claim 2, wherein the refrigeration circuit includes a second evaporator inlet shut-off valve (7b) and a second evaporator outlet shut-off valve (8b).
Regarding claim 6, Honda as modified discloses the transportation refrigeration system of claim 2, wherein the refrigeration circuit includes a first fan (46a) directed at the first evaporator (42a).
Regarding claim 7, Honda as modified discloses the transportation refrigeration system of claim 6, wherein the refrigeration circuit includes a second fan (46b) directed at the second evaporator (42b).
Regarding claim 8, Honda as modified discloses the transportation refrigeration system of claim 7, wherein the first fan and the second fan are independently operable (fans shown with separate motor and control and would be able to be operated independently).
Regarding claim 9, Honda as modified discloses the transportation refrigeration system of claim 3, wherein the first evaporator inlet shut-off valve, the first evaporator outlet shut-off valve, the second evaporator inlet shut-off valve and the second evaporator outlet shut-off valve in communication with the controller (via 70a, 80a, 70b, 80b) but does not explicitly teach the valves are solenoid valves.
Honda does teach reversing valve 23 can be a plurality of solenoid valves that controls the flow of refrigerant (paragraph 63). One of ordinary skill in the art would 
Regarding claim 10, Honda as modified discloses the transportation refrigeration system of claim 3, wherein the first enclosure is separated from the second enclosure by a bulkhead (Room A and Room B shown divided with a wall) and Takizawa further teaches the transportation refrigeration system further includes the first enclosure (11) is separated from the second enclosure (12) by a bulkhead (W, Fig. 1).
Regarding claim 12, Honda as modified discloses the transportation refrigeration system of claim 1, wherein the first refrigerant detection sensor (9a) is configured to identify the presence of refrigerant in an atmosphere of the first enclosure (Room A, paragraph 128) and the second refrigerant detection sensor (9b) is configured to identify the presence of refrigerant in an atmosphere of the second enclosure (Room B, paragraph 128).
Regarding claim 22, Honda as modified discloses the transportation refrigeration system of claim 1, and Takizawa further teaches wherein the first enclosure (11) and the second enclosure (12) are located within the compartment (compartment including chambers 11, 12, Fig. 1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (WO 2016/208470, see English equivalent US PG Pub. 2018/0180338) in view of .
Regarding claim 11, Honda as modified discloses the transportation refrigeration system of claim 3, but does not explicitly teach wherein the first evaporator inlet shut-off valve, the first evaporator outlet shut-off valve, the second evaporator inlet shut-off valve and the second evaporator outlet shut-off valve are located outside of the compartment.
Zima teaches the concept of a refrigeration system with refrigerant leak detection to include valves (46, 54) outside of the conditioned space (44, Fig. 1) in order to vent the refrigerant outside of the conditioned space when refrigerant levels exceed a threshold (paragraphs 17-18). One of ordinary skill in the art would recognize relocating the valves of Honda to be outside of the compartment will further isolate the valves from the conditioned air space reducing the risk of leaked refrigerant from entering the conditioned air space. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Honda to have the first evaporator inlet shut-off valve, the first evaporator outlet shut-off valve, the second evaporator inlet shut-off valve and the second evaporator outlet shut-off valve are located outside of the compartment in order relocate the valves and reduce the risk of refrigerant leaking into the conditioned space.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (WO 2016/208470, see English equivalent US PG Pub. 2018/0180338) in view of Tsutsumi et al. (WO 2018220810).

Tsutsumi teaches the method of operating a refrigerating cycle including the steps of disabling a first fan (6a) located adjacent the first evaporator (1a) upon detecting a refrigerant leak (via 31a) in the first enclosure (paragraphs 49-50) in order to stop the fan and further monitor for leaking refrigerant making it possible for early detection of the refrigerant (paragraphs 7, 9, 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Honda to include the step of disabling the first fan upon detecting a refrigerant leak in the first enclosure taught by Tsutsumi in order to detect refrigerant leakage earlier within the enclosure.
Regarding claim 18, Honda discloses the method of claim 16, and further teaches a second fan located adjacent the second evaporator but does not explicitly teach including disabling the second fan located adjacent the second evaporator upon detecting a refrigerant leak in the second enclosure.
Tsutsumi teaches the method of operating a refrigerating cycle including the step of disabling the second fan (6b) located adjacent the second evaporator (1b) upon detecting a refrigerant leak (via 31b) in the second enclosure (paragraphs 49-50) in order to stop the fan and further monitor for leaking refrigerant making it possible for early detection of the refrigerant (paragraphs 7, 9, 20) Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Honda to include the step of disabling the second fan located adjacent the second .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (WO 2016/208470, see English equivalent US PG Pub. 2018/0180338) in view of Awwad et al. (US PG Pub. 2010/0107661).
Regarding claim 15, Honda discloses the method of claim 13, but does not explicitly teach including conditioning the compartment with only the second evaporator to a second temperature greater than the first temperature.
Awwad teaches the method of operating a refrigeration cycle including the steps of conditioning the compartment with only the second evaporator (cooling central compartment chamber 50 when forward and aft compartments are open; Fig. 4) to a second temperature greater than the first temperature (compartments each can be set a respective set point temperatures; paragraphs 24-25) that facilitates defrost of the heat exchanger coils when a product is being loaded into the compartment (paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Honda to include the steps of conditioning the compartment with only the second evaporator to a second temperature greater than the first temperature taught by Awwad in order to facilitate defrosting of the system. 

(2) Response to Argument
	Appellant argues with respect to claims 13, 16-17 and 19-21 (Appeal Brief dated 12/07/2020, pages 3-4), the rejection fails to establish each and every element in that Honda does not teach a “compartment” and a “first enclosure” because the rooms A 
	This is not found persuasive because Figure 1 of the instant application shows the compartment “22” as a dotted line that encloses the first enclosure “42” and second enclosure “44”. The specification in paragraph [0029] defines that first and second evaporators 34 and 36 condition the single distinct compartment 22 with a first fan 38 and second fan 40 respectively. Paragraph [0030] then further states the first fan and first evaporator are in the first enclosure 42 and second fan and second evaporator are located in the second enclosure 44 fluidly separating the air in each of the first and second enclosures 42, 44 from each other. Therefore, the first and second enclosures separate the air into two different spaces within the compartment similar to rooms A and B in the building of Honda. Honda discloses rooms A and B are the divided rooms or enclosures in a building (paragraph 124) and thus the building is the overall compartment that is separate or divided from the outside and outdoor unit and thus the building meets the limitation of a compartment with the divided rooms meeting the first and second enclosures. Further, because the rooms or enclosures of Honda are within the compartment or building, under normal operation, the refrigeration cycle would operate and condition the overall compartment including rooms A and B to a first temperature (paragraphs 80-82). Therefore, Honda discloses “conditioning a 
	Appellant similarly argues with respect to claims 1-3, 6-10, 12 and 22 (Appeal Brief dated 12/07/2020, page 4), the rooms A and B cannot be both the claimed compartment and enclosures and Takizawa fails to resolve this deficiency. 
	This is not found persuasive because as discussed above and similar to Appellant’s disclosure, Honda discloses rooms A and B are the divided spaces or enclosures in a building (paragraph 124) and thus the building is the overall compartment that is separate or divided from the outside and outdoor unit and thus the building meets the limitation of a compartment with the divided rooms meeting the first and second enclosures within the compartment. Therefore, the combination of Honda and Takizawa meets the limitations as claimed.
Appellant argues with respect to claim 11 (Appeal Brief dated 12/07/2020, pages 4-5), Zima fails to resolve the above noted deficiencies and the rejection should be reversed. 
This is not found persuasive for reasons discussed above with respect to claim 1, and therefore, the combination of Honda, Takizawa and Zima meet the limitations as claimed.
Appellant argues with respect to claims 14 and 18 (Appeal Brief dated 12/07/2020, page 5), Tsutsumi fails to resolve the above noted deficiencies and the rejection should be reversed. 

Appellant argues with respect to claim 15 (Appeal Brief dated 12/07/2020, pages 5-6), Awwad fails to resolve the above noted deficiencies with respect to claim 13 and further argues a modification would change the principle of operation of Honda to cool separate rooms. 
This is not found persuasive because as discussed above, the overall building of Honda is being interpreted as the compartment enclosing the separate enclosures or rooms similar to Appellant’s disclosed compartment and enclosures. Awwad similarly teaches a compartment (divided cargo box 110 of truck trailer 100) divided into separate enclosures (112, 114 and 116) that can be individually controlled to respective set point temperatures (paragraphs 24-25) that facilitates defrost of the heat exchanger coils when a product is being loaded into the compartment. One of ordinary skill in the art would recognize adding the temperature control of the individual enclosures of the compartment of Awwad to the individual rooms of the building of Honda would allow for conditioning the compartment or building with only the second evaporator to a second temperature greater than the first temperature which would allow the evaporators of the individual enclosures to be controlled depending on the state of the overall building or compartment facilitating defrost of the heat exchange coil not being used within the building. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Honda to include the steps of conditioning the compartment with only the second evaporator to a second temperature greater than 
Appellant further argues if Honda cannot teach conditioning the “building” to a “first temperature” as claimed in claim 13, Honda cannot establish conditioning the “building” to a second temperature. This is not found persuasive because as discussed above, Honda teaches the system operates to condition the compartment with the first evaporator to a first temperature and Awwad teaches conditioning the compartment with only the second evaporator to a second temperature that allows the enclosures within the compartment to be conditioned to first and second temperatures depending on the state of the overall building or compartment that would facilitate defrost of the heat exchange coil not being used within the building. Therefore, the combination of Honda and Awwad would arrive at a method of operating, during normal operation of the refrigeration cycle when room A and B are at different set point temperatures, i.e. room A is set to be colder than room B, the system would allow the evaporators of each room to be turned on or off depending on the state of the each door allowing conditioning of the compartment to a first colder temperature when door B is open and conditioning of the compartment with only the second evaporator to a second temperature greater than the first temperature when door A is open. Therefore, the combination of Honda and Awwad when taken together and considered as a whole meets the limitations as claimed.



Respectfully submitted,
/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763      
                                                                                                                                                                                                  /HELENA KOSANOVIC/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.